 

Exhibit 10.1

June 18, 2018

 

Dr. Shefali Agarwal

130 Norwood Street

Sharon, MA 02067

 

Dear Shefali:

It is my pleasure to extend to you this offer of employment with Epizyme, Inc.
(the “Company”).  On behalf of the Company, I am pleased to set forth below the
terms of your employment with the Company:

 

1.

Employment.  You will be employed to serve on a full-time basis as the Company’s
Chief Medical Officer, commencing on a date as may be mutually agreed by you and
the Company (such date being the “Start Date”).  As Chief Medical Officer, you
will be responsible for such duties as are consistent with such position, plus
such other duties as may from time to time be assigned to you by the
Company.  You shall report to the President and Chief Executive Officer, and you
agree to devote your full business time, best efforts, skill, knowledge,
attention and energies to the advancement of the Company’s business and
interests and to the performance of your duties and responsibilities as an
employee of the Company.  You agree to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and any changes
therein that may be adopted from time to time by the Company.  

 

2.

Base Salary.  Your base salary will be at the rate of $18,750.00 per
semi-monthly pay period (which if annualized equals $450,000), less all
applicable taxes and withholdings, to be paid in installments in accordance with
the Company’s regular payroll practices.  Such base salary may be adjusted from
time to time in accordance with normal business practices and in the sole
discretion of the Company.

 

3.

Discretionary Bonus.  Following the end of each fiscal year and subject to the
approval of the Company’s Board of Directors or a committee of the Board of
Directors (the “Board”), you may be eligible for a retention and performance
bonus, based on your performance and the Company’s performance during the
applicable fiscal year, as determined by the Company in its sole
discretion.  The bonus payable to you for 2018, if any, will be based on your
full-year salary, and not pro-rated for the time since hire date. Your target
bonus is 40% of your annualized base salary.  Such target bonus may be adjusted
from time to time in accordance with normal business practices and in the sole
discretion of the Company.  You must be an active employee of the Company on the
date any bonus is distributed in order to be eligible for and to earn a bonus
award, as it also serves as an incentive to remain employed by the Company.

 

4.

Equity. On your Start Date, you will receive a stock option grant under the
Company’s 2013 Stock Incentive Plan (the “Plan”) for the purchase of 170,000
shares of common

 

--------------------------------------------------------------------------------

 

 

stock of the Company at an exercise price per share equal to the fair market
value of one share of Common Stock on the date of the grant as determined by the
Company in its sole discretion. The stock option grant shall be subject to all
terms and other provisions set forth in the Plan and in a separate stock option
agreement, including the vesting schedule. The stock option agreement will
provide that the option will vest over a four-year period with the first quarter
of the underlying shares vesting on the first anniversary of the Start Date and
the remaining three-fourths of the underlying shares vesting monthly in 36 equal
monthly installments following the first anniversary of the Start Date until
fully vested on the fourth anniversary of the Start Date.

You may also be eligible for other grants of stock or stock options as
determined by and in the sole discretion of the Board.  Nothing in this section
shall affect your status as an employee at will, as set for below.

 

5.

Sign-On Bonus. You will also receive an additional one-time payment of $125,000
(the “Sign-on Bonus”) on the date of the Company’s first regularly scheduled
payroll after the Start Date, less all applicable taxes and withholdings. If you
resign from the Company for any reason or no reason or are terminated by the
Company for Cause on or prior to the first anniversary of the Start Date, you
will be required to repay to the Company 100% of the Sign-on Bonus of
$125,000.  Any amounts owed under this Section 5 as a result of the cessation of
your employment with the Company shall be repaid within 60 days of the date you
cease to be an employee of the Company, and the Company shall have the right to
offset such amounts against any amounts it owes you under this letter, the
Company’s Executive Severance and Change in Control Plan or otherwise.  For
purposes of this letter, “Cause” shall mean (a) a good faith finding by the
Company that (i) you have failed to perform your assigned duties for the Company
to the Company’s satisfaction and have failed to remedy such failure within 15
days following written notice from the Company notifying you of such failure,
(ii) you have engaged in dishonesty, willful misconduct or gross negligence,
(iii) you have breached or threatened to breach this letter or terms of any
restrictive covenants or confidentiality agreement or any similar agreement with
the Company or (iv) violated any policies or procedures of the Company, or
(b) your conviction of, or your entry of a pleading of guilty or nolo contendere
to, any crime involving dishonesty or moral turpitude or any felony.

 

6.

Benefits.  You may participate in any and all benefit programs that the Company
establishes and makes available to its employees from time to time, provided
that you are eligible under (and subject to all provisions of) the plan
documents that govern those programs.  Benefits are subject to change at any
time in the Company’s sole discretion.

 

7.

Vacation.  You will be eligible for a maximum of three (3) weeks of paid
vacation per calendar year to be taken at such times as may be approved in
advance by the Company.  The number of vacation days for which you are eligible
shall accrue at the rate of 1.25 days per month that you are employed during
such calendar year. Your accrual and use of vacation time will be pursuant to
Company policy, as established and as may be modified in the sole discretion of
the Company from time to time.

 

--------------------------------------------------------------------------------

 

 

8.

Invention, Non-Disclosure, Non-Competition and Non-Solicitation Obligations.  
In exchange for your employment with the Company pursuant to the terms and
conditions herein, you hereby acknowledge and affirm your obligations set forth
in the enclosed Invention and Non-Disclosure Agreement to be executed for the
benefit of the Company, which obligations remain in full force and effect and is
a condition to your employment with the Company.

 

9.

At-Will Employment.  This letter shall not be construed as an agreement, either
express or implied, to employ you for any stated term, and shall in no way alter
the Company’s policy of employment at-will, under which both the Company and you
remain free to end the employment relationship for any reason, at any time, with
or without cause or notice.  Similarly, nothing in this letter shall be
construed as an agreement, either express or implied, to pay you any
compensation or grant you any benefit beyond the end of your employment with the
Company, except as otherwise explicitly set forth herein.  This letter
supersedes all prior understandings, whether written or oral, relating to the
terms of your employment.

 

10.

Severance Benefits.  In recognition of your position with and value to the
Company, and to provide you with assurance in the event of certain employment
terminations, you have been selected to participate in the Company’s Executive
Severance and Change in Control Plan, as amended from time to time, a copy of
which is enclosed with this letter.    

If this letter correctly sets forth the terms under which you will be employed
by the Company, please sign and return to me, no later than June 21, 2018, the
enclosed duplicate of this letter and the Invention and Non-Disclosure
Agreement.

 

 

Sincerely,

 

 

 

 

By:

/s/ Robert Bazemore

 

 

Robert Bazemore

 

 

President and Chief Executive Officer

 

 

The foregoing correctly sets forth the terms of my at-will employment with
Epizyme, Inc. I am not relying on any representations other than those set forth
above.

 

/s/ Shefali Agarwal

 

   6/19/18

Shefali Agarwal

 

Date

 

 